





CITATION: GasTOPS
      Ltd. v. Forsyth, 2011 ONCA 186

DATE: 20110308


DOCKET: M39614 (C51170)


COURT OF APPEAL FOR ONTARIO


Juriansz J.A. (In Chambers)


BETWEEN


GasTOPS Ltd.


Plaintiff (Respondent)


and


Bradley
          Forsyth, Douglas Brouse Jeffrey Cass,

Robert Vandenberg
          and MXI Technologies Ltd.

a.k.a. 1197543
          Ontario Ltd.


Defendants (Appellants)


David Elliot, for the appellants


James Shields, for the respondent


Heard: January 27, 2011


ENDORSEMENT

[1]

This motion relates to the confidentiality of part of the court record
    in this appeal. After the hearing of the motion on January 27, 2011, I ordered
    that Trial Exhibits 17C, 33C, 42C and 764C are to be kept confidential and that
    the court registry is not to make them available to the public. I indicated
    that I would provide written reasons later.
[2]

I am case managing this appeal. In the action the respondent, a software
    company, claimed the individual defendants, who are former employees of the respondent,
    used its proprietary trade secrets and confidential business information to
    misappropriate corporate opportunities. The respondent was successful at trial.
    The trial judge awarded it damages in the amount of $11,401,571. At the trial,
    which lasted 290 days, 2893 exhibits totalling some 70,000 pages were filed.  Some
    150 exhibits were designated confidential pursuant to a broad sweeping
    Confidentiality and Nondisclosure Order made by the trial judge. I highlight a
    few of the features of that order.
[3]

The order provides that Designated Information may be revealed only to
    Designated Persons. Designated Persons are listed in the order. They include
    the trial judge, counsel for the parties, court staff and the parties
    themselves. Other Designated Persons, such as expert witnesses, have to execute
    Confidentiality Undertakings in a prescribed form before being granted access
    to the Designated Information. The Confidentiality Undertakings, themselves,
    are ordered to be kept confidential. The order provides that the court may name
    other Designated Persons from time to time on motion by either party.
[4]

The question of whether, and to what extent, the order applied to the
    Court of Appeal proceeding arose early in the case management process. The
    order that Designated Information be kept confidential is not time-limited. The
    order contains several references to the appeal process. For example, para. 6
    of the order provides that upon final disposition of all court proceedings,
    including appeals, all Designated Information will be destroyed. On the other
    hand, the order can be read as reserving to the trial judge a continuing role
    to supervise access to the information during and after the appeal proceedings.
    If taken literally, the order would require that the Court of Appeal registry
    and even the Court of Appeal judges be named as Designated Persons by the trial
    judge so that the Designated Information may be revealed to them. The first
    notice of motion filed by the respondent regarding the confidentiality issue
    sought an order of this court supplementing the confidentiality orders to
    include judges of the Court of Appeal and appeal court staff as Designated
    Persons. As well, if the appeal is considered a related hearing, para. 5 of
    the order would control who may be present in the courtroom at the hearing of
    the appeal when Designated Information is discussed.
[5]

A final concern was that there is no indication that the requirements of
    the Supreme Courts decision in
Sierra Club of Canada v. Canada (Minister of
    Finance)
,

[2002] 2 S.C.R. 522, were satisfied prior to the making of
    the order. In fact, the order seems on its face to delegate to the parties the
    responsibility for determining what material would be kept confidential.
    Paragraph 1 of the order provides:
THIS
    COURT ORDERS that at any time during the within trial, or any related hearing,
    either party may designate any particular exhibit (hereinafter Designated
    Information) as being subject to the confidentiality provisions of this order.
[6]

In light of all of these concerns, I instructed counsel that a motion be
    scheduled in open court on notice to the media to address whether the trial
    judges Confidentiality and Nondisclosure Order applied to the appeal
    proceeding and to deal with any requests that the record on appeal, or parts of
    it, be kept confidential.
[7]

Ultimately, the respondent sought to have only four exhibits kept
    confidential. The appellants made no request that any material be kept
    confidential. The motion proceeded on January 27, 2011, after notice was given
    to the media through the courts website. No representative of the media
    attended.
Discussion
[8]

In my view, the trial judges Confidentiality and Nondisclosure Order
    was not intended to interfere with this courts authority to deal with its own
    process. A careful reading of the order leads me to conclude that the trial
    judge did not intend that the parties should seek a variation of his order to identify
    Court of Appeal judges as Designated Persons or to permit the filing of the
    appeal record. As I read it, the order applies only to the trial record and the
    proceedings at trial. The orders isolated references to appeals simply
    indicate when certain steps may be taken in regard to the trial record.  For
    example, para. 2(e)(v) provides that copies of the Confidentiality Undertakings
    filed with the trial court may be obtained on application to the trial court
    upon the completion of the trial, and any appeals. Paragraph 6 provides that
    the Designated Information will be destroyed upon the final disposition of all
    court proceedings, including appeals. I understand para. 6 to refer to
    destruction of the Designated Information in the registry of the trial court,
    and not in the registry of this court.
[9]

I conclude that the order does not apply to this court or the record
    filed with this court. No variation of the trial judges order is necessary to
    have any portion of the appeal record available to the public. Rather, the
    starting point in this court is that all material filed with this courts
    registry is available to the public, and any party seeking to have material
    kept confidential must obtain an order to that effect.
[10]

The Supreme Court in
Sierra Club
at para. 53

stated the
    test that must be met. A confidentiality order should only be granted when:
(a)       such an order is necessary in order to prevent a serious
    risk to an important interest, including a commercial interest, in the context
    of litigation because reasonably alternative measures will not prevent the
    risk; and
(b)       the salutary effects of the confidentiality order,
    including the effects on the right of civil litigants to a fair trial, outweigh
    its deleterious effects, including the effects on the right to free expression,
    which in this context includes the public interest in open and accessible court
    proceedings.
[11]

Under the first branch of this test:
·

the risk in question must be real and
    substantial, in that the risk is well grounded in the evidence, and poses a
    serious threat to the commercial interest in question;
·

the important commercial interest must be one
    which can be expressed in terms of a public interest in confidentiality, and
    the public interest in confidentiality must outweigh the public interest in
    openness of the courts; and
·

consideration of reasonably alternative measures
    does not require the adoption of the absolutely least restrictive option, but
    does require the courts to restrict an order as much as is reasonably possible
    while preserving the commercial interest in question.
[12]

In the second branch of the test, the salutary effects of the
    confidentiality order, including the effects on the appellants right to a fair
    trial, must be weighed against the deleterious effects of the confidentiality
    order, including the effects on the right to free expression, which in turn is
    connected to the principle of open and accessible court proceedings. The
    balancing of these considerations will determine whether the confidentiality
    order ought to be granted.
[13]

I now turn to consideration of the four exhibits the respondent seeks to
    keep confidential in the appeal.
Exhibits 17C, 33C, and 42C
[14]

These three exhibits relate to the relationship
    of GasTOPS with the government of Canada. Exhibit 17C is a Proposal to Develop
    ECMS Intellectual Property Rights. Each page of the proposal is marked GasTOPS
    Ltd. Proprietary Information. Exhibit 33C is a Department of National Defence
    (DND) grant of license to GasTOPS. It contains a confidentiality clause
    prohibiting GasTOPS from disclosing the licensed intellectual property, except
    as authorized by the agreement or with the prior consent of the licensor.
    Exhibit 42C is a contract between GasTOPS and the government of Canada. Large and bold type on its face indicates that it contains a security requirement.
    The contract specifies that GasTOPS hold a valid Facility Security Clearance
    with approved document safeguarding at the level of SECRET, issued by the
    Industrial Security Division (ISD) of the Department of Supply and Services
    (DSS).
Exhibit 764C
[15]

Exhibit 764C is GasTOPS Business Plan for Fiscal Year 1997-1998. It
    contains marketing strategies, revenue information and the cost structure of
    GasTOPS. The age of the document raises the question whether disclosure of the
    information that it contains, which was clearly commercially sensitive at the
    time it was written, would continue to constitute a serious risk to GasTOPS
    commercial interest.
[16]

Counsel for GasTOPS stresses that this particular business plan was
    prepared after GasTOPS had lost the defendants as employees as well as a large
    part of its business. This business plan, he said, was prepared for the Board
    of Directors to decide how to recover, or even whether an attempt to recover
    was feasible. The document was introduced at trial to show the effect of the
    defendants actions on GasTOPS as an operating company. The document contains a
    lot of material not relevant to this action, relating to other products and
    other contracts that are still ongoing. That is because the projects in this
    particular industry, by their nature and complexity, are long-lived. The time
    from conception of a project and the making of a proposal to the formation of a
    contract and its execution can easily span more than a decade. The document
    describes projects both with DND, the U.S. Navy and other military and
    commercial interests that are still ongoing. It also describes the processes
    and methodology of GasTOPS in carrying out its projects.
Conclusion
[17]

I am satisfied that disclosure of these documents would
    pose a serious risk to GasTOPS commercial interests, and that the risk is real
    and substantial. I am also satisfied that there is a public interest in not
    disclosing these documents. These documents contain intellectual property,
    information connected to national defence, and subject matter over which third
    parties have required secrecy in their commercial dealings with GasTOPS.  These
    public interests in this case outweigh the public interest in openness of the
    courts. Also, these documents would scarcely be of any interest to anyone other
    than potential competitors in the same business.
[18]

With respect to all four documents, I am satisfied that redaction is not
    a reasonable alternative. Redaction is possible with Exhibit 764C, but would
    result in a document that conveyed little meaning. I see no other reasonable
    alternative to protect the interests involved than by keeping these documents
    confidential.
[19]

I was advised that argument at trial related to these
    documents took place in open court, and that it was anticipated that keeping
    them confidential would not require that any portion of the appeal hearing be
    conducted in camera.
[20]

I have also considered that GasTOPS introduced these
    exhibits at trial with the security provided by the trial judges order that
    they would be kept confidential.
[21]

Having weighed
the salutary effects of
    the confidentiality order requested in this motion against the deleterious
    effects of the confidentiality order, including the effects on the right to
    free expression, which includes the public interest in open and accessible
    court proceedings,
I am satisfied that the interests in
    keeping these four exhibits confidential outweighs the public interest in their
    disclosure.
[22]

I order that trial exhibits 17C, 33C, 42C and
    764C shall remain confidential. As the record in this case is electronic,
    electronic versions of these exhibits are to be filed on a separate disk that
    will not be available to the public. The copies of the exhibits filed in
    support of this motion will also not be available to the public. There will be
    no restriction on the remainder of the appeal file, subject
    to any further order.
R.G.
    Juriansz J.A.